DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-19 in the reply filed on 10/18/2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sanguineti et al (US PGPub 2015/0129496 A1), optionally in view of Tee et al (US PGPub 2013/0319924 A1) and/or Qtaishat et al (US PGPub 2011/0031100 A1).
With respect to claim 12, Sanguineti teaches a composite membrane suitable for use in applications such as distillation [0002] which includes a base hydrophilic membrane (which would have a high surface energy and low water contact angle) and which is coated with a fluorine-containing composition to provide a hydrophobic surface [Abs, 0006] such that the membrane may beneficially provide a hydrophobic surface for vapor transfer and a hydrophilic underlying layer as a bulk thermal barrier with low vapor flux resistance.  The base material is preferably a hyedrophilic polymer such as a cellulose, a nylon/polyamide, a polyimide, or the like [0018].  The coating material, once provided on the membrane, provides high hydrophobicity (and, therefore, low surface energy) e.g. larger than 120 degree contact angle [0035].  Examples employ a hydrophilic base with a contact angle of e.g. 67-84 degrees (for a polysulfone) or a highly hydrophilic material such as regenerated cellulose for which hydrophilicity is even higher [0077-0078, 0085; contact angle could not be measured for highly hydrophilic materials]; similarly, in examples, the coated surface attains a contact angle of e.g. 126 degrees [0103], or 125 degrees [0105], or 131 degrees [0107], etc.
Sanguineti therefore teaches a hydrophilic membrane for e.g. distillation having a hydrophobic surface, which comprises a base membrane which would initially have a high surface energy (highly hydrophilic), and which is modified with a fluorinated compound coating to have a low surface energy (highly hydrophilic).  Sanguineti does not measure the values of the surface energy, instead characterizing the hydrophilicity/hydrophobicity via contact angle and the like.  Nevertheless, because contact angle and surface energy a necessarily correlated values, the taught membranes would inherently satisfy the claim requirement for a highly hydrophobic surface on a highly hydrophilic substrate.
Alternatively, if the values for e.g. contact angle do not inherently satisfy the requirements of the instant claimed invention, at minimum the teachings of Sanguineti in which it is desirable to form a highly hydrophilic substrate with a highly hydrophobic surface render the claimed invention obvious e.g. as an optimization of the hydrophilicity and hydrophobicity (and, therefore, the respective surface energies) of the substrate and the coating layer.
Additionally or alternatively, Tee teaches an alternative arrangement for membrane distillation [Abs] which employs a membrane with a hydrophilic surface and a hydrophobic surface (albeit in the reverse order of that typically employed, where feed contacts the hydrophilic side) and teaches that the changing surface energy between the hydrophilic and hydrophobic sides of the membrane, from a high surface energy to a low surface energy, allows for good vapor transfer through partial wetting and internal evaporation, with a low diffusion path length [0035-0036]; an additional benefit is a resistance to fouling on the feed side [0037].  As such, one of ordinary skill in the art would have further motivation to optimize the surface energies of the respective layers in Sanguineti’s taught membranes, to facilitate the type of arrangement suggested by Tee.
Additionally or alternatively, see Qtaishat, which teaches a more conventional membrane distillation arrangement similar to Sanguineti’s, in which feed occurs on the hydrophobic side, and teaches that the hydrophilic side still desirably wets such that cooling liquid is provided to pores of the hydrophilic membrane and creates a liquid/vapor interface at the edge of the hydrophobic layer, while allowing the bulk of the hydrophilic layer to act as a barrier to heat transfer [Fig. 1, 0076-0078].  As such, the motivation to optimize surface energy gradient suggested by Tee as above would also apply to more conventional distillation arrangements such as those taught by Sanguineti and Qtaishat, because in either case it is desirable for liquid to wet the hydrophilic side to reduce the amount of diffusion required by the vapor.
With respect to claims 13 and 14, as above Sanguineti teaches base materials such as nylon (polyamide) which may be highly hydrophilic, and teaches highly hydrophobic coatings.  As such, the claimed values are either inherently satisfied or, at minimum, would have been obvious for one of ordinary skill in the art to optimize to achieve the desired membrane properties taught by Sanguineti.
With respect to claim 15, Sanguineti teaches that the base material may be a hydrophobic polymer which is hydrophilically-modified, such as a modified PVDF [0018].
With respect to claim 16, absent clarification of the requirements the claimed behavior would appear to represent an inherent result of providing a highly hydrophobic coating such as that taught by Sanguineti.  Further, examiner notes that the liquid entry pressure tests performed by Sanguineti employ alcohols [0090], such that ensuring the surface does not wet at ambient pressure would at minimum have been obvious to one of ordinary skill in the art.
With respect to claim 17, as best understood the materials taught by Sanguineti employ perfluoroalkyl groups (e.g. as part of larger monomers such as oxyalkyl monomers and compounds such as ethers).
With respect to claim 18, Sanguineti teaches that the coated membrane preferably has a porosity of 60-90% by volume [0015], a thickness range of e.g. 15-200 microns [0017].
With respect to claim 19, Sanguineti teaches employing membranes in a distillation device including both feed and distillate flow paths [0116] to test properties.  The claimed inlets and outlets would represent inherent requirements for facilitating such flow paths in a DCMD device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hun et al (Determination of Surface Energy Parameters of Hydrophilic Porous Membranes via a Corrected Contact Angle Approach, Langmuir 2019, 35) discusses the relationship between contact angle and surface energy, including adjustment factors for e.g. surface roughness and porosity [Abs].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777